ACCEPTED
                                                                              04-14-00807-CV
                                                                  FOURTH COURT OF APPEALS
                                                                       SAN ANTONIO, TEXAS
                                                                         5/21/2015 9:55:20 AM
                                                                               KEITH HOTTLE
                                                                                       CLERK

                      No. 04-14-00807-CV

                                                             FILED IN
                                                      4th COURT OF APPEALS
             In the Court of Appeals for the           SAN ANTONIO, TEXAS
                                                      05/21/2015 9:55:20 AM
                                                          KEITH E. HOTTLE
           Fourth Court of Appeals District                    Clerk

                 San Antonio, Texas

                     BRADLEY AERY, et al.,
                                  Appellants,




                HOSKINS, INC., et al.,
                                         Appellees.




Certificate of Service for Brief of Appellee, Jane W. Hoskins
                             CERTIFICATE OF SERVICE

      I hereby certify that the foregoing was served via e-service on this the 20th day
of May, 2015, in compliance with the Texas Rules of Civil Procedure by serving the
following counsel of record by e-service:
                                        /s/Benjamin F. Youngblood III

Marc K. Whyte                                 Ezra A. Johnson
whytemarcgrnail.corn                          Uhl, Fitsimmons, Jewett & Burton
WHYTE, PLLC                                   PLLC
209 Tuttle                                    4040 Broadway. Suite 430
San Antonio, Texas 78209                      San Antonio, Texas 78209
Attorney for Brad and Randi Aery              Attorney for Blake C. Hoskins

Dan Pozza                                     C. David Kinder
dpozza@yahoo.com                              dkinder@dykema.com
LAW OFFICE OF DAN POZZA                       Dykema Cox SMITH
239 E. Commerce Street                        112 E. Pecan Street, Suite 1800
San Antonio, Texas 78205                      San Antonio, Texas 78205
Attorney for Brad and Randi Aery              Attorneys for Hoskins, Inc.,
                                              C. Clifton Hoskins and Trudy Ann Day
Melanie Hessler Phipps
rnphippskplegal.com                           Michael C. Sartori
Kustoff& Phipps, LLP                          rnichael@rnsartori.com
4103 Parkdale St.                             P.O. Box 1222
San Antonio, Texas 78229                      George West, Texas 78022
Attorney for Brad and Randi Aery              Attorney for Hazel Q. Hoskins

Matthew F. Wyrner                             Conner R. Jackson
rnwymer@brnpllp.com                           cjackson@hfdlaw.com
BEIRNE, MAYNARD & PARSONS, LLP                R. Clay Hoblit
112 East Pecan Street, Suite 2750             choblit@hfdlaw.com
San Antonio, Texas 78205                      HOBLIT FERGUSON DARLING, LLP
Attorney for Brad and Randi Aery              802 North Carancahua
                                              Corpus Christi, Texas 78401
                                              Attorneys for Aurora Resources
                                              Corporation
Rosemary Kanusky                          Peter E. Hosey
rosemaiieknuskynortonmsefüllbrightcom     phosey@jw.com
John W. Weber, Jr.                        Julia W. Mann
john.weber@nortonrosefulbrigth.com        jmann@jw.corn
Jeffrey A. Webb                           JACKSON WALKER L.L.P.
jeff.webb@nortonrosefulbrigth.com         112 E. Pecan Street, Suite 2400
NORTON ROSE FULBRIGHT US L.L.P. 300       San Antonio, Texas 78205
Convent Street, Suite 2100 San Antonio,   Attorneys for Lee Ann Kulka, Lee Roy
Texas 78205-3792 Attorneys for James      Hoskins, III and Andrea Jurica
House Family

Jason A. Newman                           David L. Ylitalo
Jason.newman@bakerbotts.com               dy1ita1o(äcoatsrose.com
Meghan Dawson McElvy                      Coats Rose, A P.C.
Meghan.mcelvyrrubakerbotts. corn          1020 Northeast Loop 410, Suite 800
BAKER BOTTS L.L.P                         San Antonio, Texas 78209
One Shell Plaza                           Attorney for Leonard Hoskins
910 Louisiana Street
Houston, Texas 77002
Attorneys for Texoz E&P I, Inc.           Bruce D. Oakley
                                          Bruce.oakley(hoganlovells .com
David W. Navarro                          Robert L. Pillow
dnavarro@hsfblaw.com                      Robeapillow(2hoganlovells .com
Brendon C. Holm                           Hogan Lovells US LLP
bholm@hsfblaw.com                         700 Louisiana Street, Suite 4300
The Quarry Heights Building               Houston, Texas 77002
73 73 Broadway, Suite 300                 Attorneys for Armadillo E&P, Inc., Sea
San Antonio, TX 78209                     Eagle Ford, LLC, and Sundance
Attorneys for Brent C. Hoskins            Energy, Inc.